Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to CLAIMS entered for patent application 15/734,393 filed on December 2, 2020.


Claims 2-10, 12-20, 22, 23 and 26 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-10, 12-20, 22, 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims all disclose that images relate to both a sphere (“the wide view resulting from a projection of images of the scene onto at least a part of a sphere”) and a plane (“the projected picture resulting from a projection of the wide view onto a plane.”). These two 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2, 3, 5, 10, 12, 13, 15, 20, 22, 23 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al. ("WD of ISO/IEC 23090-2 2nd edition OMAF", 122. MPEG MEETING; 16-4-2018 - 20-4-2018; SAN DIEGO; (MOTION PICTURE EXPERT GROUP OR ISO/IEC JTC1/SC29/WG11), no. N17584, 5 May 2018 (2018-05-05), XP030024211).
a method for encapsulating encoded media data in a file format compatible with ISO BMFF (Section 7.1, pages 44-48), the encoded media data corresponding to a wide view of a scene (Fig. 4-1, page 19), the wide view resulting from a projection of images of the scene onto at least a part of a sphere (Section 4.2.2, XXX?), the method comprising: obtaining a projected picture from the wide view of the scene, the projected picture resulting from a projection of the wide view onto a plane (the image used in Fig. 4-1 is a 360-degree video as detailed at the top of page 20); splitting the projected picture into a plurality of sub- pictures (the content is split in sub-pictures as shown in section 3.1.39 on page 14); encoding the at least one sub-picture into a plurality of tracks (Section 3.1.41, page 15; the sub-pictures are encoded into tracks); generating descriptive metadata associated with the encoded tracks, the descriptive metadata indicates first information associated with each track being indicative of a spatial relationship between the at least one sub- picture encoded in the track and a composition picture (CoverageInfoBox defined in section 7.4.1 on page 49 and described in the middle of page 50 as indicated which part of the sphere is covered by the packed picture.), the composition picture resulting from a composition of each of the sub-pictures of the plurality of tracks, the plurality of tracks belonging to a same group of tracks (Section 7.1 generally, Section 7.1.1.1 gives a definition of TrackGroupTypeBox, starting on page 44.); wherein the descriptive metadata further indicates second information indicating a type of the composition picture (Section 7.1 generally, Section 7.1.1.1 gives a definition of TrackGroupTypeBox, starting on page 44. Track_group_type indicates that a track is either the left or the right view.).  
Regarding claim 3, Wang discloses the method of claim 2, wherein splitting the projected picture into the plurality of sub-pictures comprises packing the projected picture into a packed picture and splitting the packed picture into a plurality of sub-pictures (Fig. 4-2, Section 4.2.2).
Regarding claim 5, Wang discloses the method of claim 3, wherein the second information is a brand value indicating that the type of the composition picture is the packed picture (Section 10.1.3.3).  
Regarding claim 10, Wang discloses the method of claim 2, wherein the second information is defined as a specific type of group information used to describe the properties of a group of tracks corresponding to sub-pictures (section 7.2.1, page 49).
Regarding claim 12, Wang discloses a method for generating at least one image from a media file in a file format compatible with ISO BMFF (Section 7.1, pages 44-48), comprising a plurality of encoded tracks and associated descriptive metadata, the method comprising: determining that the plurality of encoded tracks comprise a group of tracks encoding a plurality of sub-pictures resulting from the splitting of a projected picture of a wide view of a scene onto a plane (Fig. 4-1, page 19), the wide view resulting from a projection of images of the scene onto at least a part of a sphere (Section 4.2.2); parsing descriptive metadata associated with the group of tracks; wherein parsing descriptive metadata associated with the group of tracks comprises: interpreting a first information associated with each track being indicative of a spatial relationship between at least one sub-picture encoded in the track and the at least one composition picture (CoverageInfoBox defined in section 7.4.1 on page 49 and described in the middle of page 50 as indicated which part of the sphere is covered by the packed picture.), the composition picture resulting from a composition of each of the sub-pictures of the plurality of tracks, the plurality of tracks belonging to a same group of tracks (Section 7.1 generally, Section 7.1.1.1 gives a definition ; and interpreting a second information indicated in the descriptive metadata indicating a type of the composition picture (Section 7.1 generally, Section 7.1.1.1 gives a definition of TrackGroupTypeBox, starting on page 44. Track_group_type indicates that a track is either the left or the right view.).
Regarding claim 13, Wang discloses the method of claim 12, wherein the splitting of a projected picture of a wide view of a scene into the plurality of sub-pictures is obtained by splitting a packed picture obtained by packing the projected image (Fig. 4-2, Section 4.2.2).
Regarding claim 15, Wang discloses the method of claim 13, wherein the second information is a brand value indicating that the type of the composition picture is the packed picture (Section 10.1.3.3).
Regarding claim 20, Wang discloses the method of claim 12, wherein the second information is defined as a specific type of group information used to describe the properties of a group of tracks corresponding to sub-pictures (section 7.2.1, page 49).
Regarding claim 22, Wang discloses a computing device for encapsulating encoded media data in a file format compatible with ISO BMFF (Section 7.1, pages 44-48), the encoded media data corresponding to a wide view of a scene (Fig. 4-1, page 19), the wide view resulting from a projection of images of the scene onto at least a part of a sphere (Section 4.2.2), the computing device being configured for: obtaining a projected picture from the wide view of the scene, the projected picture resulting from a projection of the wide view onto a plane (the image used in Fig. 4-1 is a 360-degree video as detailed at the top of page 20); splitting the projected picture into a plurality of at least one sub- pictures (the content is split in sub-pictures as shown in section 3.1.39 on page 14); encoding the at least one sub-picture into a plurality of tracks (Section 3.1.41, page 15; the sub-pictures are encoded ; -7-Amendment for Application No.:Attorney Docket: 1000-27271-PCTUS-NP-CINCgenerating descriptive metadata associated with the encoded tracks, the descriptive metadata indicates comprise a first item of information associated with each track being indicative of a spatial relationship between the at least one sub-picture encoded in the track and a composition reference picture (CoverageInfoBox defined in section 7.4.1 on page 49 and described in the middle of page 50 as indicated which part of the sphere is covered by the packed picture.), the composition picture resulting from a composition of each of the sub-pictures of the plurality of tracks belonging to a same group of tracks (Section 7.1 generally, Section 7.1.1.1 gives a definition of TrackGroupTypeBox, starting on page 44.); wherein the descriptive metadata further indicates comprises a second item of information indicating the a type of the composition reference picture (Section 7.1 generally, Section 7.1.1.1 gives a definition of TrackGroupTypeBox, starting on page 44. Track_group_type indicates that a track is either the left or the right view.).
Regarding claim 23, Wang discloses a computing device for generating at least one image from a media file in a file format compatible with ISO BMFF (Section 7.1, pages 44-48), comprising a plurality of encoded tracks and associated descriptive metadata, the computing device being configured for: determining that the plurality of encoded tracks comprise a group of tracks encoding a plurality of sub-pictures resulting from the splitting of a projected picture of a wide view of a scene onto a plane (Fig. 4-1, page 19), the wide view resulting from a projection of images of the scene onto at least a part of a sphere (Section 4.2.2); parsing descriptive metadata associated with the group of tracks; wherein parsing descriptive metadata associated with the group of tracks comprises: interpreting a first information associated with each track being indicative of a spatial relationship between at least one sub-picture encoded in the track and the at least one composition picture (CoverageInfoBox defined in section 7.4.1 on page 49 and described in the middle of page 50 as indicated which part of the sphere is covered by the packed picture.), the composition picture resulting from a composition of each of the sub-pictures of the plurality of tracks, the plurality of tracks belonging to a same group of tracks (Section 7.1 generally, Section 7.1.1.1 gives a definition of TrackGroupTypeBox, starting on page 44.); and interpreting a second information indicated in the descriptive metadata indicating a type of the composition picture (Section 7.1 generally, Section 7.1.1.1 gives a definition of TrackGroupTypeBox, starting on page 44. Track_group_type indicates that a track is either the left or the right view.)                                  .
Regarding claim 26, Wang discloses a non-transitory computer-readable storage medium storing instructions of a computer program for implementing a method according to claim 2 (see the rejection of claim 2, above.).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ("WD of ISO/IEC 23090-2 2nd edition OMAF", 122. MPEG MEETING; 16-4-2018 - 20-4-2018; SAN DIEGO; (MOTION PICTURE EXPERT GROUP OR ISO/IEC JTC1/SC29/WG11), .
Regarding claim 4, Wang discloses the method of claim 2, but it could be argued that Wang does not explicitly disclose wherein the second information indicates the type of the composition picture by a four-character code. However, in analogous art, Ueda discloses that Common File Format (CFF) four-character code abbreviations such as moov, trak, traf and mdat can be used to indicate a type of information (Figs. 6A and 7, paras. [0209] and [0239]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to allow for the second information to indicate the type of the composition picture by a four-character code. This would have produced predictable and desirable results, in that it would allow for well-known industry standards to be used.
Regarding claim 14, Wang discloses the method of claim 12, but it could be argued that Wang does not explicitly disclose wherein the second information indicates the type of the composition picture by a four- character code. However, in analogous art, Ueda discloses that Common File Format (CFF) four-character code abbreviations such as moov, trak, traf and mdat can be used to indicate a type of information (Figs. 6A and 7, paras. [0209] and [0239]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to allow for the second information to indicate the type of the composition picture by a four-character code. This would have produced predictable and desirable results, in that it would allow for well-known industry standards to be used.


Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. ("WD of ISO/IEC 23090-2 2nd edition OMAF", 122. MPEG MEETING; 16-4-2018 - 20-4-2018; SAN DIEGO; (MOTION PICTURE EXPERT GROUP OR ISO/IEC JTC1/SC29/WG11), no. N17584, 5 May 2018 (2018-05-05), XP030024211) in view of Denoual et al. ("On Coverage information in OMAF", 119. MPEG MEETING; 17-7-2017 - 21-7-2017; TORINO; (MOTION PICTURE EXPERT GROUP OR ISO/IEC JTC1/SC29/WG11), no. m41052, 10 July 2017 (2017-07-10), XP030069395.).
Regarding claim 6, Wang discloses the method of claim 2, and Wang further discloses that metadata indicates both first information and second information, as shown in the rejection of claim 2. However, it could be argued that Wang does not explicitly disclose wherein the second information is comprised in the first information associated with each track. However, in analogous art, Denoual discloses that coverage information box flags can be used with a CoverageInformationBox to carry different information, either by keeping a single box with explicit local/global indication, or by keeping a single box with implicit signaling, or through a combination of both of these (Sections 3.1-3.3, pages 2-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to allow for the second information to be comprised in the first information associated with each track. This would have produced predictable and desirable results, in that it would allow for improving the signaling of coverage information depending on use cases (Denoual, page 2, para. 3).
Regarding claim 7, the combination of Wang and Denoual discloses the method of claim 6, and further discloses wherein the second information is defined as a parameter of the first information (Denoual, Sections 3.1-3.3, pages 2-4. This claim is rejected on the same grounds as claim 6.).  
Regarding claim 8, the combination of Wang and Denoual discloses the method of claim 7, and further discloses wherein the presence of the parameter is indicated by a flag provided to the first information (Denoual, Sections 3.1-3.3, pages 2-4. This claim is rejected on the same grounds as claim 6.).
Regarding claim 9, the combination of Wang and Denoual discloses the method of claim 6, and further discloses wherein the second information is defined as a flag provided to the first information (Denoual, Sections 3.1-3.3, pages 2-4. This claim is rejected on the same grounds as claim 6.).  
Regarding claim 16, Wang discloses the method of claim 12, and Wang further discloses that metadata indicates both first information and second information, as shown in the rejection of claim 2. However, it could be argued that Wang does not explicitly disclose wherein the second information is comprised in the first information associated with each track. However, in analogous art, Denoual discloses that coverage information box flags can be used with a CoverageInformationBox to carry different information, either by keeping a single box with explicit local/global indication, or by keeping a single box with implicit signaling, or through a combination of both of these (Sections 3.1-3.3, pages 2-4). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang to allow for the second information to be comprised in the first information associated with each track. This would have produced predictable and desirable results, in that it would allow for improving the signaling of coverage information depending on use cases (Denoual, page 2, para. 3).
the method of claim 16, and further discloses wherein the second information is defined as a parameter of the first information (Denoual, Sections 3.1-3.3, pages 2-4. This claim is rejected on the same grounds as claim 16.).
Regarding claim 18, the combination of Wang and Denoual discloses the method of claim 17, and further discloses wherein the presence of the parameter is indicated by a flag provided to the first information (Denoual, Sections 3.1-3.3, pages 2-4. This claim is rejected on the same grounds as claim 16.).
Regarding claim 19, the combination of Wang and Denoual discloses the method of claim 16, and further discloses wherein the second information is defined as a flag provided to the first information (Denoual, Sections 3.1-3.3, pages 2-4. This claim is rejected on the same grounds as claim 16.).


Conclusion
Claims 2-10, 12-20, 22, 23 and 26 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua D Taylor whose telephone number is (571)270-3755. The examiner can normally be reached Monday - Friday 8 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        January 26, 2022